DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In light of applicant's submission filed July 28, 2021, the Examiner has maintained and updated the 35 USC § 101 rejection and maintained/updated the. 35 USC § 112 second paragraph rejection.
Claim Objections
Claim 14 is objected to because of the following informalities:  the added limitation of, “wherein said aggregate delivery target comprises atotal number..” It appears “atotal” is a typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
 	In regards to claim 5 that states a, “subset of said campaign time period used for monitoring campaign progress”, the applicant’s specification is silent to said subset, thus it is unclear what a subset of a campaign time period used for monitoring campaign progress would consist.   	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claims herein are directed to a method which would be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes). Claims 1 - 8, 11 - 16, and 18-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) the following limitations that are considered to be abstract ideas:
Claims 1
selecting a first asset delivery request for consideration, where the asset delivery request includes impression information concerning a desired number of impressions for a first asset and an associated campaign and timeframe information concerning a timeframe of said campaign;
selecting a first time period for analysis, wherein said first time period is a defined portion of said first campaign duration;
based on said first time period, identifying a set of second asset delivery requests for consideration, each of said second asset delivery requests being active at said first time period;
determining, for said first asset delivery request, pacing information relating to a base delivery separation time wherein, for each user of a set of user, the effective time separation between successive deliveries of said first asset is a function of a first portion, based on the base delivery separation time, and a second portion, based on a selection process for selecting among assets available for delivery at said first time period:
using the based delivery separation time to pace the successive delivery of the first asset at each said user of said set of user monitoring an actual delivery parameter for said first asset across said set of user, wherein said monitoring comprises receiving delivery reports concerning asset delivery from at least a portion of said set of user: and
selectively adjusting said base delivery separation time based on said monitored actual delivery parameter.Claim 14:
identifying a set of assets that are available for delivery in connection with a first asset delivery opportunity of a set of asset delivery opportunities;
determining, in connection with said first asset delivery opportunity, a set of active asset delivery requests, where each asset delivery request identifies a particular asset and is associated with an aggregate delivery target regarding a desired number of deliveries of said particular asset, and a delivery time period for satisfying said desired number of deliveries, wherein said 
establishing, for each said user of said set of managed user, an asset selection process such that each active asset of said active asset delivery requests has a uniform probability of being selected for each asset selection event associated with said set of asset delivery opportunities;
determining, for each said user of said set of managed user, separation information relating to a delivery separation time wherein, for each said user, a time separation between successive deliveries of a first asset is a function of a first portion based on said base delivery separation time and an second portion based on said selection process that depends on said substantially uniform probability; 	monitoring an actual delivery parameter for said first asset across said set of managed user; and
selectively adjusting said separation information based on said monitored actual delivery parameter and
using said separation information to pace the successive delivery of said first asset at said managed use.Claim 25
receiving, at a network platform, a proposed asset delivery request, said asset delivery request concerning delivery of at least one asset to users of said communications network during a proposed asset delivery time period;
accessing, at said platform, a set of accepted asset delivery requests, each concerning delivery of one or more assets to users of said communications network during at least a portion of said proposed asset delivery time period, each of said accepted asset delivery requests and said proposed asset delivery request having delivery parameters including at least an aggregate delivery target regarding a desired number of deliveries of a particular asset and a delivery time period for satisfying said desired number of deliveries;
establishing pacing information a framework for pacing the delivery of assets in said communications network so as to achieve a pacing objective while satisfying the delivery parameters of asset delivery requests under consideration, said framework pacing informationinvolving base delivery separation time values, each concerning a time separation between successive deliveries of a given asset to a given user, for use in pacing asset delivery;
applying said framework pacing information to the proposed a combination of said set of asset delivery requests and said proposed asset delivery request to obtain projected base delivery separation  time values for the proposed combination; and
making a determination regarding administration of asset delivery requests based on said projected base time separation values; and
using said determination to control processing of said asset delivery requests at said platform by one of 1) rejecting said proposed asset delivery request and 2) modifying or canceling at least one of said accepted asset delivery requests. 	The limitations of independent claim 1,14,  25, as detailed above, as drafted, falls within the “Certain Method of Organizing Human Activity” and/or Mental processes grouping of abstract ideas namely “advertising, marketing or sales activities or behaviors” because the claims This judicial exception is not integrated into a practical application. In particular the claims recites the additional elements of using a user equipment device, non-transitory computer readable storage media, communications network, network platform, and processor. The aforementioned additional generic computing elements perform the steps of the claims at a high level of generality (i.e. As a generic medium performing generic computer function of dividing, selecting, using, identifying and processing ) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes)
 	Step 2B: The claim does not include additional elements that are sufficient to
amount to significantly more than the judicial exception. As discussed above with respect to
integration of the abstract idea into a practical application, the additional elements of user equipment device, non-transitory computer readable storage media, communications network, network platform, and processor, amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
 	“Generic computer implementation” is insufficient to transform a patent-ineligible
abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201
(Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending
conventional steps specified at a high level of generality” to an abstract idea does not make that
idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo,
132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or
user interface do not alone transform an otherwise abstract idea into patent-eligible subject
matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P.,
773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a

any computer implementation. Thus, taken alone, the additional elements do not amount to
significantly more than the above-identified judicial exception (the abstract idea). Looking at the
limitations as an ordered combination adds nothing that is not already present when looking at
the elements taken individually. There is no indication that the combination of elements
improves the functioning of the computer or improves any other technology. Their collective
functions merely provide generic computer implementation.
 	The Examiner notes simply implementing an abstract concept on a computer, without
meaningful limitations to that concept, does not transform a patent-ineligible claim into a patenteligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing
Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does
not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d
1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the
prohibition against patenting an abstract principle “cannot be circumvented by attempting to
limit the use of the [principle] to a particular technological environment” (See Accenture, 728
F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally
merely limiting the field of use of the abstract idea to a particular existing technological
environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120
U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294;
Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells
Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc.,
765 F.3d 1350, 1355 (Fed. Cir. 2014). 	Applicant herein recites a general purpose computer and general purpose

10 device such as a telephone or tablet, among other things..”
             Thus, taken individually and in combination, the additional elements do not amount to
significantly more than the above-identified judicial exception (the abstract idea). (i.e. “PEG”
Step 2B=No) 	As such, the analysis of dependent claims 2-8, 11-13, 15, 16, 18-24, and 26-29 results in the claims “reciting” an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes), the claims do not recited additional elements that integrate the exception into a practical application (i.e. “PEG” Revised Step 2A Prong Two=Yes) the additional elements do not amount to an inventive concept (significantly more) other than the above-identified judicial exception (the abstract idea). (i.e. “PEG” Step 2B=No). 	Thus, based on the detailed analysis above, claims 1 - 8, 11 - 16, and 18-29 are not patent eligible.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 8, 11 - 16, and 18-29  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flatt et al. (US 2012/0272265)
 	Claim 1: Flatt discloses a method for use in pacing the delivery of assets in a communications network, comprising:
	selecting a first asset delivery request and  for consideration, where the asset delivery request includes impression information concerning a desired number of impressions for a first asset and an associated first campaign and first campaign timeframe information concerning a  first campaign duration of said first campaign;;(see for example [0031] When generating schedules for each new day, the associated method causes the system to meet, or at least attempt to meet, ultimate impression delivery goals for each campaign, and also approximately meet daily pacing requirements for each campaign, also see [0033, 0036, 0037]) 	selecting a first time period for analysis, wherein said first time period is a defined
portion of said first campaign duration:[0039 and 0046]
 	based on said first time period, identifying a set of second asset delivery requests for
consideration, each of said second asset delivery requests being active at said first time period;
and (see for example [0041, 0046, 0090]) 
 	 determining, for said first asset delivery request, pacing information relating to a base
delivery separation time wherein, for each user equipment device of a set of user equipment
devices, the effective time separation between successive deliveries of said first asset is a

based on a selection process for selecting among assets available for delivery at said first time
period; (see for example [0039-0041, and 0044])
 	using the based delivery separation time to pace the successive delivery of the first asset at each said user equipment devices of said  set of user equipment devices.(see for example [0090 and 0091]) 	monitoring an actual delivery parameter for said first asset across said set of user
equipment devices, wherein said monitoring comprises receiving delivery reports concerning
asset delivery from at least a portion of said set of user equipment devices:[0019, 0073, 0074] and
selectively adjusting said base delivery separation time based on said monitored actual
delivery parameter.[0019] 
 	Claim 2: Flatt discloses the method of Claim 1, Flatt discloses wherein said second asset delivery requests involves requests to deliver assets that overlap said time period. [0062]

 	Claim 3, 16: Flatt discloses the method of Claim 1, Flatt discloses wherein said second asset delivery requests include requests for delivering assets that are stored at a location of a user equipment device. [0080]

[0011, 0015]

 	Claim 5 and 18: Flatt discloses the method of Claim 1, Flatt discloses wherein said time period comprises one of a defined campaign time period of an asset provider of said campaign for said first asset and a subset of said campaign time period used for monitoring campaign progress. [0071]

 	Claim 6, 19: Flatt discloses the method of Claim 1, Flatt discloses wherein said base delivery separation time defines a period of time after delivery of said first asset by said first user equipment device where said first asset is unavailable for delivery by said first user equipment device. [0085]

 	Claim 7, 20: Flatt discloses the method of Claim 1, Flatt discloses wherein said base delivery separation time defines a period of time after delivery of said first asset to a first network user where said first asset is unavailable for delivery to said first user. [0085 and 0086]

 	Claim 8, 21: Flatt discloses the method of Claim 1, Flatt discloses said method of Claim 1, wherein, with respect to said second portion, each active asset that is available for delivery in connection with a first asset selection event has an equal probability of being selected for said first asset selection event.. ([0016], claim 20)

[0080] and
 	selectively adjusting said first pacing system separation value based on said monitored actual delivery parameter. [0082]

 	Claim 10, 22: Flatt discloses the method of Claim 9,  Flatt discloses wherein said monitoring comprises receiving delivery reports concerning asset delivery from at least a portion of said set of user equipment devices. [0080, 0086]

 	Claim 11, 23: Flatt discloses the method of Claim 1, Flatt discloses wherein said adjusting comprises changing said delivery separation time provided to a first user equipment device. [0082]

 	Claim 12, 24: Flatt discloses the method of Claim 11, Flatt discloses wherein said adjusting comprises changing said delivery separation time provided to all of said set of managed user equipment devices. [0082 and 0083]

 	Claim 13: Flatt discloses the method of Claim 1, Flatt discloses wherein said second time component relates to an expected amount of time between when said first asset becomes active due to passage of the first pacing system delay value and when said first asset is selected for delivery. ([0039-0041])
 	a pacing system for a user equipment device of a set of managed user equipment devices of said communications network, said pacing system being operative for:
 	identifying a set of assets that are available for delivery in connection with a first asset delivery opportunity of a set of asset delivery opportunities; [0031] 	determining, in connection with said first asset delivery opportunity, a set of active asset delivery requests, where each asset delivery request identifies a particular asset and is associated with an aggregate delivery target regarding a desired number of deliveries of said particular asset, and a delivery time period for satisfying said desired number of deliveries, wherein said aggregate delivery target comprises total number of deliveries, across at least a portion of said communication network, for said particular assets that are requested by as asset provider;[0033, 0036, 0037, 0039-0041 and 0044]) 
 	establishing, for each said user equipment device of said set of managed user equipment devices, an asset selection process such that each active asset of said active asset delivery requests has a substantially uniform probability of being selected for each asset selection event associated with said set of asset delivery opportunities; [0060 and 0061]
 	
 	monitoring an actual delivery parameter for said first asset across said set of managed user equipment devices; [0082] and
  	selectively adjusting said separation information based on said monitored actual delivery parameter. [0082]  	using said separation information to pace the successive delivery of the first asset at said (see for example [0090 and 0091]) 	determining, for each said user equipment device of said set of managed user equipment devices, separation information relating to a delivery separation time wherein, for each said user equipment device, a time separation between successive deliveries of a first asset is a function of a first portion based on said  base delivery separation time and an a second portion based on said selection process that depends on said substantially uniform probability;[0039-0041, 0044]
 	

 	Claim 15: Flatt discloses the apparatus of Claim 14, Flatt discloses wherein said set of assets comprises assets that are accessible by said user equipment device.  [0080]

 	Claim 25: Flatt discloses a method for use in administering the supply of asset delivery requests accepted in a communications network environment where the cumulative capacity to satisfy such requests is uncertain, comprising:
 	receiving, at a network platform, a proposed asset delivery request, said asset delivery request concerning delivery of at least one asset to users of said communications network during a proposed asset delivery time period; [0031]
 	accessing, at said platform, a set of accepted asset delivery requests, each concerning delivery of one or more assets to users of said communications network during at least a portion of said proposed asset delivery time period, each of said accepted asset delivery requests and said proposed asset delivery request having delivery parameters including at least an aggregate delivery target regarding a desired number of deliveries of a particular asset and a delivery time [0033, 0036, 0037])  	establishing a framework for pacing the delivery of assets in said communications network so as to achieve a pacing objective while satisfying the delivery parameters of asset delivery requests under consideration, said framework providing base time separation values, each concerning a time separation between successive deliveries of a given asset to a given user, for use in pacing asset delivery; [0039-0041, 0044]  	applying said framework to the proposed combination of said set of asset delivery requests and said proposed asset delivery request to obtain projected base time separation values for the proposed combination; [0060 and 0061] and
 	making a determination regarding administration of asset delivery requests based on said projected base delivery separation time values ; and using said determination to control processing of said asset delivery request at said platform, by one of rejecting said proposed asset delivery request and modifying or canceling at least one of said accepted delivery request. [0093]  

 	Claim 26: Flatt discloses the method of Claim 25,  Flatt discloses wherein said determination involves determining that said communications network cannot satisfy all of the delivery parameters of said proposed combination. [0049]

 	Claim 27: Flatt discloses the method of Claim 26, Flat discloses wherein said determination is based on comparing said projected base time separation values to a threshold. [0041-0043]

[0049]

 	Claim 29: Flatt discloses the method of Claim 27, Flatt discloses wherein said threshold is zero. [0041-0043]
 	Claim 30: Flatt discloses the method of Claim 25, Flatt discloses wherein said determination comprises rejecting said proposed asset delivery request. [0069]

 	Claim 31: Flatt discloses the method of Claim 25, Flatt disclsoes wherein said determination comprises one of modifying or canceling at least one of said accepted asset delivery requests.[0076]

Response to Arguments
Applicant's arguments filed February 22, 2021 have been fully considered but they are not persuasive.  	In regards to the 35 U.S.C 112 first and second paragraph rejection, the applicant has amended the claims, the Examiner agrees with most of the changes, however the applicant has stated that claim 5 was canceled to overcome said rejection. The Examiner respectfully disagrees, claim 5 has not been canceled, thus this rejection has been updated and maintained. 
 	In regards to the 35 U.S.C 101 rejection the applicant argues that because claims 10 and 17 were not part of the rejection that claims should overcome the 101 rejection, the Examiner 
Limitations that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
The applicant’s claims do not appear to have any limitations that are indicative of integration into a practical application. Thus the 35 U.S.C 101 rejection is maintained. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. 	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., competing In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 	The applicant argues in regards to the 35 U.S.C 103 rejection,  however as stated above it is not clear what argument the applicant is attempting to make. The applicant  does not cite claim language that is differs from the current prior art. For example the applicant argues, “Flatt does not disclose or suggest the idea of considering the effective time separation between successive deliveries of an asset in relation to two parts (claims 1 and 14), one of which can be determined in relation to competing assets and used to control pacing.” However the applicant does not have claim language that has “competing assets” The Examiner respectfully disagrees, the reference of Flatt discloses at [0039-0041, and 0044], the aforementioned paragraphs disclose effective time separation between successive, by using a pacing scaling factor to pace the delivery of assets. The cited paragraphs disclose two parts. For example at [0044], Scheduling may also optionally satisfy other parameterized constraints, including, for example, a maximum number of assets to assign to any one asset delivery opportunity (e.g., based on the available asset channels or bandwidth/storage available for alternate assets as described in the Invidi Patent), and a minimum on the proportion of predicted eventual viewers of an asset delivery opportunity for which any scheduled asset is predicted to play. There may be further constraints on asset assignments, such as that an asset is not to be delivered twice in less than a prescribed period of time, or that two assets from competitors may not be delivered in adjacent asset delivery opportunities. Specific implementations of the system can accommodate any such additional constraints that can be precisely defined in terms of assets and asset delivery opportunities and times.”
 	In regards to the applicant’s argument that there is no reason to combine the Karlson, due to the updated rejection above and the removal of said reference, this argument is also moot.  

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  	Yang et al. (US 2018/0300750) -  A target delivery volume and an actual delivery volume of the media file corresponding to a same period of time are obtained. The target delivery volume is compared with the actual delivery volume to obtain a comparison result. A correlation parameter of the media file can be adjusted according to the comparison result. The correlation parameter can indicate a correlation between the media file and a delivery object of the media file. The media file can be delivered to the delivery object according to the adjusted correlation parameter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARNELL A POUNCIL whose telephone number is (571)270-3509. The examiner can normally be reached Monday - Friday 10:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.A.P/Examiner, Art Unit 3621                                                                                                                                                                                                        
/John Van Bramer/Primary Examiner, Art Unit 3621